UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1796



BILLY J. GIBSON,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES OF LABOR; BULLION HOLLOW
ENTERPRISES,

                                                         Respondents.



On Petition for Review of an Order for the Benefits Review Board.
(97-1127)


Submitted:   November 30, 1998         Decided:     December 21, 1998


Before WILKINS and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy J. Gibson, Petitioner Pro Se. James Byron Leonard, UNITED
STATES DEPARTMENT OF LABOR, Arlington, Virginia; Michael Francis
Blair, PENN, STUART & ESKRIDGE, Abingdon, Virginia, for Respon-
dents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Billy Gibson seeks review of the Benefits Review Board’s de-

cision and order affirming the administrative law judge’s denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 1998).   Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.   Accordingly, we affirm on the reasoning of the Board.

See Gibson v. DOWCP, No. 97-1127 (B.R.B. May 12, 1998).     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2